Title: To Thomas Jefferson from François Adriaan Van der Kemp, 16 December 1821
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas


                        Dear and High-Respected Sir!
                        
                            Olden barneveld
                            16 Dec. 1821
                        
                    I should hesitate, to intrude on your moments of leisure, with my unprofitable correspondence, did I not feel persuaded, that it would not be unacceptable to be informed of my continued health; and I am more encouraged to it, by reflecting on the name, vast kindnesses, which you was pleased to bestow upon me, though personally unknown, ever since my arrival in this country in 1788—and to whose influential introduction I am indebted to numerous favors of others.I do not presume—to solicit an answer—but perhaps you may not deem it amiss—to gratify me, by one of your family with a line that you too are blessed with health—which I pray the Almighty may crown your last days with—for your Relatives, Friends and countrys Sake.I mentioned in a former letter, that I continued with translating the Old Duke Record—illustrating these here and there, where it was in my power—and observed that a commercial intercourse took place—between Virginia and the N. Netherland—and several interesting negotiations—several Dutch commercial house being established in Virginia— Now I find, that the same intercourse took place between Virginia and Curacao as early as 1655. I presume—the Virginians carried hither victuals. It is sure—they obtained from there stock-fish-hout—(yellow dying wood) Turtles—Manatin, or Sea-cow flesh and horses &—Did they not obtain Negroes from Curacao? I proceed now with 5 vol.—Relative to Curacao—in which I met with several interesting articles, as well as in the former Record—I have now finished 20 vol. in Fol. and—if my days are prolonged, and my weak sight—being scarce able to read by candle-light—preserved or I shall accomplish this arduous task, as it is in part delineated—in part effaced and mouldered away—within two years.Would you have believed before of the Dutch Boors, that Stuyvesand, in  a Treaty  with the Indians, inserted an article, that their Children—should be educated in N. Amsterdam—which was accepted? So too—in the Instruction for the Vice-Director of Curacao—was an article to establish schools for the Natives. He was indeed a great man, although now little known.Did the Virginians trade with the West-Indian Islands after the N. Netherlands were surrendered to the British? the N. Engl-men were, if I am not mistaken, more confined—than formerly.I should willingly have touched other topics, but am unwilling to abuse your Indulgence—though I can not but hope—that the luminous days of reason and truth—now corruscating—even in this State every where, shall not longer be confined in Virginia to Monticello—Georg Turanis published last year in German a Latin work—against Newton’s theory on the motion of the celestial bodies, offering a reward of ƒ100 to the writer, who should refute his arguments.Permit me to solicit the continuance of your good opinion—while I take the liberty to assure you, that I remain with the highest considerationDear and High Respected Sir! Your most obed & obliged.
                        Fr. Adr. van der kempP.s. my venerable friend J. Adams enjoys yet all his mental powers—and a tolerable state of health—